


109 HR 5863 RH: To authorize temporary emergency extensions

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 392
		109th CONGRESS
		2d Session
		H. R. 5863
		[Report No.
		  109–659]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 24, 2006
			Mr. Barton of Texas
			 (for himself and Mr. Dingell)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			September 14, 2006
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To authorize temporary emergency extensions
		  to certain exemptions to the requirements with respect to polychlorinated
		  biphenyls under the Toxic Substances Control Act.
	
	
		1.Extension of emergency
			 exemption authority from certain requirements
			(a)Amendment to
			 Toxic Substances Control ActSection 6(e)(3) of the Toxic
			 Substances Control Act (15 U.S.C. 2605(e)(3)) is amended—
				(1)in subparagraph
			 (A), by striking subparagraphs (B) and (C) and inserting
			 subparagraphs (B), (C), and (D);
				(2)in subparagraph
			 (B), by striking but not more than 1 year from the date it is
			 granted and inserting but not more than 1 year from the date it
			 is granted, except as provided in subparagraph (D); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)The Administrator may extend, if
				notified of an emergency situation, an exemption granted pursuant to
				subparagraph (B) for a period of not more than 30 days for the purpose of
				authorizing the safe, effective, and efficient shipment into the customs
				territory of the United States of polychlorinated biphenyls for purposes of
				their disposal, treatment, or storage in the customs territory of the United
				States.
						.
				(b)Sunset
			 dateThe amendments made by subsection (a) shall cease to have
			 effect on September 30, 2012. The termination of the authority to grant
			 exemptions pursuant to such amendments shall not affect the validity of any
			 exemption granted prior to such date.
			(c)ReportNot
			 later than March 1, 2011, any person or entity, as of the date of enactment of
			 this section, who has been granted an exemption pursuant to section 6(e)(3)(B)
			 of the Toxic Substances Control Act shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report on the status of
			 foreign-manufactured polychlorinated biphenyls generated by or under the
			 control of that person or entity outside of the United States. The report shall
			 address, at a minimum—
				(1)the remaining
			 volume of such foreign-manufactured polychlorinated biphenyls that may require
			 shipment into the customs territory of the United States for disposal,
			 treatment, or storage; and
				(2)the efforts that
			 have been made by that person or entity or related Federal entities to reduce
			 such volume by—
					(A)reducing the
			 volume of foreign-manufactured polychlorinated biphenyls generated by or under
			 the control of that person or entity outside the United States; or
					(B)developing
			 alternative options for the disposal, treatment, or storage of such
			 polychlorinated biphenyls.
					
	
		September 14, 2006
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
